Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 01/03/2022 have been fully considered but they are not persuasive.
The applicant argues that Grillmayer et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Grillmayer et al. (figures 2 and 4) discloses a touch display device as claimed including a buffer layer (second dielectric film 16) disposed between the optical matching layer and the first surface of the first substrate, wherein a thickness of the buffer layer is greater than or equal to 50A and less than or equal to 3000A (20-150 nm thick silicon dioxide; see at least paragraph 0043), and the buffer layer directly 20contacts the first surface of the first substrate (14 and 16).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grillmayer et al. (CN 10/4246667).
Regarding claim 1, Grillmayer et al. (figures 2 and 4) discloses a touch display device, comprising: 
a display panel (112, see at least paragraph 0041; figure 2), comprising: 
a first substrate (14) including a first surface and a second surface; 
a second substrate (34) disposed opposite to the first substrate; and 
a display medium layer (LC) disposed between the second surface of the first substrate and the second substrate; 
a conductive layer (22; figure 4) disposed on the first surface of the first substrate, wherein the conductive layer comprises a plurality of sensing electrodes; 
an optical matching layer (18, 20, 416) disposed between the conductive layer and the first surface of the first substrate, wherein the optical matching layer includes a 15flat surface, and the plurality of sensing electrodes (22) are disposed on the flat surface; and 
a buffer layer (second dielectric film 16) disposed between the optical matching layer and the first surface of the first substrate, wherein a thickness of the buffer layer is greater than or equal to 50A and less than or equal to 3000A (20-150 nm thick silicon dioxide; see at least paragraph 0043), and the buffer layer directly 20contacts the first surface of the first substrate (14 and 16).  
Regarding claim 2, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the buffer layer comprises silicon dioxide.  
Regarding claim 3, Grillmayer et al. (figures 2 and 4) discloses wherein a thickness of the optical matching layer is greater than or equal to 100A and less than or equal to 1000A (8nm + 35nm = 23 nm; see at least paragraph 0043).  
Regarding claim 4, Grillmayer et al.
Regarding claim 5, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the first sub-layer comprises niobium pentoxide.  
Regarding claim 6, Grillmayer et al. (figures 2 and 4) discloses wherein a material of the second sub-layer comprises silicon dioxide.  
Regarding claim 7, Grillmayer et al. (figures 2 and 4) discloses wherein the display panel further comprises a color filter layer disposed on the first substrate, the color filter layer is disposed on a side of the first substrate, and the buffer layer, the optical matching layer and the conductive layer are disposed on another side of the first substrate (see at least paragraph 0033).  
Regarding claim 9, Grillmayer et al. (figures 2 and 4) discloses wherein the display panel further comprises a transistor layer disposed between the second substrate and the display medium layer (see at least paragraph 0033).  
Regarding claim 10, Grillmayer et al. (figures 2 and 4) discloses wherein the display medium layer comprises a liquid crystal layer, an organic light emitting diode element layer or an inorganic light emitting diode element layer (see at least paragraph 0033).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grillmayer et al. (CN 10/4246667) in view of Yang et al. (CN 203720825).
Regarding claim 8, Grillmayer et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Grillmayer et al. is silent regarding wherein a material of the first substrate comprises aluminum silicate.  Yang et al. (see at least paragraph 0007) teaches wherein a material of the first substrate comprises aluminum silicate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate as taught by Yang et al. in order to reduce the thickness of the display.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871